DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021 has been entered. Claims 1-5 are pending. 
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 1, 2, 3, and 5 are objected to because of the following informalities: 
“the plurality of bubbled protrusions resist high impact” (claims 1, 5) should read “the plurality of bubbled protrusions are configured to resist high impact” 
“wherein the outer surface increases friction across the ground surface” (claim 2) should read “wherein the outer surface is configured to increase friction across the ground surface,” to enhance clarity
“wherein the outer surface is a textured surface that increases friction across the ground surface” (claim 3) should read “wherein the outer surface is a textured surface that is configured to increase friction across the ground surface”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite the limitation “an outer surface comprising a plurality of bubbled protrusions extending away therefrom to resist movement across a ground surface, such that the plurality of bubbled protrusions resist high impact.” The limitation is indefinite, as it is unclear how the phrases “a plurality of bubbled protrusions extending away therefrom to resist movement across a ground surface” and “the plurality of bubbled protrusions resist high impact” are causally related (i.e., is unclear how the fact that the bubbled protrusions extend away from the outer surface and resist movement, cause the bubbled protrusions to resist high impact, and why the conjunction “such as” is used to link the two phrases). The Examiner respectfully notes that the ability of the bubbled protrusions to resist high impact appear to be a result of the material of the bubbled protrusions (see, for example, paragraph 0027 which discloses wherein the anti-slip device may be made of a durable material “to resist high impact on at least a portion thereof”), and not a result of the bubbled protrusions extending away from the outer surface and resisting movement. The limitation is further indefinite because it is unclear which structure is being designated by the word “therefrom.”
from a portion of the outer surface to resist movement across a ground surface, wherein the plurality of bubbled protrusions resist high impact.”
Claim 4 recites the limitation “The anti-slip device of claim 1, further comprising: a piezoelectric transducer disposed within at least a portion of each of the plurality of main bodies to release a viscous liquid on the outer surface in response to a detection of sliding across the ground surface.” The limitation is indefinite, as it is unclear how a piezoelectric transducer by itself can release a viscous liquid or detect sliding across a ground surface. The Examiner respectfully notes that a piezoelectric transducer is a type of electroacoustic transducer that converts electrical charges into energy. The primary function of the piezoelectric transducer is to convert energy. One of ordinary skill in the art would not readily understand how a piezoelectric transducer, by itself, can release a viscous liquid or detect sliding across a ground surface. Furthermore, the claims do not recite any kind of liquid containers/ejectors or motion sensor/detectors in combination with the piezoelectric transducer to perform the claimed function. For purposes of examination, the Examiner will interpret the limitation as follows, in accordance with paragraphs 0035-0038 of the specification: “The anti-slip device of claim 1, further comprising: a piezoelectric transducer, a motion sensor, and a viscous liquid container disposed within at least a portion of each of the plurality of main bodies, wherein the motion sensor is configured to trigger the viscous liquid container to release a viscous liquid on the outer surface in response to a detection of sliding across the ground surface.”
Claim 5 recites the limitation “the at least one main body having a rainbow shape.” The limitation is indefinite, as it is unclear what shapes are included or excluded by the term 
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCuaig (US PG Pub 2018/0317565).
Regarding claim 1, McCuaig discloses an anti-slip device (112, 120), comprising:
a plurality of main bodies (112, 120) distanced from each other and having different sizes and shapes with respect to each other (see at least Figs. 1-2), each of the plurality of main bodies comprising: an outer surface (surface facing away from sock 100) comprising a plurality of bubbled protrusions (114) extending away therefrom to resist movement across a ground surface (see paragraphs 0094-0100, see Figs. 1-2, note that bubbled protrusions 114 are configured to enhance friction to prevent slipping/movement across an interfacing surface, such as the inside of 
It is noted that the recitation of “such that the plurality of bubbled protrusions resist high impact” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. McCuaig teaches bubbled protrusions that are made from rubber or rubber-like material, which is known to provide impact resistance, and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 2, McCuaig further discloses wherein the outer surface (surface of 112, 120 facing away from sock 100) increases friction across the ground surface (see paragraphs 0094-0100).

Regarding claim 3, McCuaig further discloses wherein the outer surface (surface of 112, 120 facing away from sock 100) is a textured surface (see at least Figs. 1-2) that increases friction across the ground surface (see paragraphs 0094-0100).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over McCuaig in view of Huggins et al. (herein Huggins)(US Patent No. 7,051,457).
Regarding claim 5, McCuaig discloses an anti-slip device (112, 120), comprising:
at least one main body (112, 120), the at least one main body comprising:
an outer surface (surface facing away from sock 100) comprising a plurality of bubbled protrusions (114) extending away therefrom to resist movement across a ground surface (see 
an inner surface (surface attached to sock 100) to removably connect to footwear (sock 100, see Figs. 1-2 and paragraph 0098, note that McCuaig discloses wherein the connection may be via hook and loop fastener, which provides a removable connection).
It is noted that the recitation of “such that the plurality of bubbled protrusions resist high impact” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. McCuaig teaches bubbled protrusions that are made from rubber or rubber-like material, which is known to provide impact resistance, and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
	McCuaig substantially discloses the invention as claimed above but fails to disclose wherein the at least one main body has a rainbow shape.
	However, Huggins teaches a foot pad (52) for connecting to an article of footwear (12), wherein the foot pad is formed in a rainbow shape (see Figs. 2-6) so as to be shaped in correspondence with the ball of the foot (see column 4, line 59 – column 4, line 33).

Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04 (IV)(B). The Examiner notes that Applicant’s specification does not appear to impart any criticality to the particular shape of the main body (see paragraph 0029 of Applicant’s specification, which states that: “Referring to FIG. 1, the at least one main body 110 is illustrated to have an oval shape. However, referring to FIG. 2, the at least one main body 110 may be a rectangular prism, rectangular, circular, pentagonal, hexagonal, octagonal, or any other design and/or shape known to one of ordinary skill in the art, but is not limited thereto.”)

Examiner’s Note
Claim 4 is currently free of prior art rejections, but substantive amendments to the claims may result in prior-art-based rejections in future Office Actions. It is noted that claim 4 remains rejected under 35 USC 112(b), as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732